Citation Nr: 0932316	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the benefit sought on appeal.  In May 2008, the Board 
returned the case for further development, and the case was 
subsequently returned to the Board for further appellate 
review.  

Subsequent to the Board's remand, additional evidence has 
been received to include claims dated in October 2007 for 
increased ratings for diabetes and intervertebral disc 
syndrome, and a claim for an earlier effective date.  
However, these matters are not before the Board because they 
have not been prepared for appellate review.  Accordingly, 
these matters are referred to the RO for appropriate action.  
In addition, the Board again refers the Veteran's claim of 
entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability to the RO for 
appropriate action.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  This 
appeal involves the Veteran's claim that his coronary artery 
disease is caused by, or at least aggravated by, his service-
connected diabetes mellitus pathology.  The Board observes 
that service connection is warranted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims has also held that 
service connection can be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In May 2008, the Board remanded the issue for further 
development.  In the remand, the Board requested that the 
Veteran's claims file should be referred to the examiners who 
performed the June 2004 and November 2004 VA Heart and 
Diabetes Mellitus examinations for further review and 
comment, or if they were not available to another appropriate 
examiner for review and comment.  The examiners were 
requested to offer comments and opinions as to whether the 
Veteran's coronary artery disease is in any way caused or 
aggravated by the service-connected diabetes mellitus.  The 
examiners were asked to list all identifiable pertinent risk 
factors pertaining to the etiology of his coronary artery 
disease; offer a clarifying explanation of any clinical 
relationships which may exist between the Veteran's diabetes 
mellitus, coronary artery disease, obesity, and back 
disability; offer an opinion as to whether it is at least as 
likely as not (a 50 percent probability or higher) that the 
Veteran's coronary artery disease was caused by his diabetes 
mellitus pathology; and, offer an opinion as to whether it is 
at least as likely as not that the severity of the Veteran's 
coronary artery disease was/is chronically worsened or 
aggravated by his diabetes mellitus pathology.  

In June 2008, a different VA examiner provided an opinion 
whereby he disagreed with the VA opinions dated in June 2004 
and November 2004, and concluded that the Veteran's 
hypertension and subsequent heart conditions are secondary to 
greater than 16 years of morbid obesity.  As the examiner did 
not address other risk factors pertaining to the Veteran's 
coronary artery disease, nor did he address whether coronary 
artery disease was caused or aggravated by the diabetes 
mellitus, nor was a rationale offered for the conclusions 
rendered, the requested development has not been completed, 
and further action to ensure compliance with the Board's 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

Further, the Veteran's representative in May 2009 argued his 
varicose vein condition in service was the onset of 
atherosclerosis and peripheral artery disease.  Service 
treatment records show that in August 1968, the Veteran was 
treated for small vein distension in his left leg and right 
foot.  He received a supported hose and was instructed to do 
inversion exercises for his feet.  Thus a VA opinion also is 
warranted to determine whether the Veteran's coronary artery 
disease may be related to service on a direct basis.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran's claims file should be 
referred to the VA examiner who offered 
the VA opinion in June 2008 for further 
clarification.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review offer comments and 
opinions as to whether the Veteran's 
coronary artery disease is in any way 
related to service or caused or 
aggravated by the service-connected 
diabetes mellitus.  Specifically, the 
examiner is asked to respond to the 
following:

a) Please list all identifiable 
pertinent risk factors which 
pertain to the Veteran and are 
relevant to an analysis of the 
likely etiology of his coronary 
artery disease.

b) Please review the November 2004 
VA examination opinion which 
states that "his coronary artery 
disease is very likely a 
complication of his obesity which 
in turn has exacerbated his 
diabetes."  This opinion also 
states, "the (V)eteran's 
cardiovascular disease is 
secondary to his diabetes 
mellitus."  Finally, the opinion 
states "By history his excessive 
weight gain parallels the severity 
of his back problems . . . . It is 
also clear that his morbid obesity 
is complicating his diabetes as 
well as his cardio- vascular 
disease."  Please offer a 
clarifying explanation of any 
clinical relationships which may 
exist between the Veteran's 
diabetes mellitus, coronary artery 
disease, obesity, and back 
disability.  It is important that 
a specific rationale be offered to 
support any relationship found 
which links the coronary artery 
disease to diabetes mellitus, 
directly or indirectly.

c) Is it at least as likely as not 
(a 50 percent probability or 
higher) that the Veteran's 
coronary artery disease was caused 
by his diabetes mellitus 
pathology?  In answering this 
question, please offer an opinion 
as to the most likely cause of the 
Veteran's coronary artery disease.  
Please also address the discussion 
of "pre-diabetes" microvascular 
damage presented in the private 
medical statements dated August 
2003 and October 2004.

d) Is it at least as likely as not 
(a 50 percent probability or 
higher) that the severity of the 
Veteran's coronary artery disease 
was/is chronically worsened or 
aggravated by his diabetes 
mellitus pathology?  Please also 
address the discussion of "pre-
diabetes" microvascular damage 
presented in the private medical 
statements dated August 2003 and 
October 2004.

e.) Please provide an opinion as 
to whether coronary artery disease 
is causally or etiologically 
related to service, specifically 
to the small vein distension in 
the left leg and right foot 
documented in August 1968.  

f). A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and 
medical principles involved 
would be of considerable 
assistance to the Board.  
However, if the requested 
opinion cannot be provided 
without resort to speculation, 
the examiner should so state 
and explain why an opinion 
cannot be provided without 
resort to speculation.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


